Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10 and 14 are objected to because of the following informalities:  “second polarize” should read --second polarizer--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US 2019/0034690).
	In regard to claims 1 and 10, Jung et al. teach an under-screen fingerprint module for an electronic device (paragraph 49, sensor module disposed under pixel layer), the electronic device comprising a screen (element 260) and a back cover connected and opposite to the screen (fig. 3B element 307); the screen defining a preset area (fig. 3a element 363) and being arranged with a first polarizer configured to filter a first optical noise (element 431 and paragraph 80, second light blocked by first polarizer); wherein the under-screen fingerprint module is configured to be arranged between the back cover and the screen, at least part of a vertical projection of the preset area on the back cover and at least part of a vertical projection of the under-screen fingerprint module on the back cover are overlapped (figs. 3a and b); and the under-screen fingerprint module comprises a body and a second polarizer arranged in the body (fig. 5 elements 460 and 433); a polarization direction of the second polarize is configured to be the same as that of the first polarizer (paragraph 76, first polarizer transmits P-polarization. Paragraph 125 second polarizer, 433, transmits P-polarization); the second polarizer is configured to filter the first optical noise (paragraph 125, the second polarizer blocks S-polarized light. Any S-polarized light that makes it through polarizer 431 would be reduced by polarizer 433); the first optical noise is reflected light, the reflected light 
	In regard to claim 11, Jung et al. teach wherein the under-screen fingerprint module is arranged in a space between the preset area of the screen and the back cover (paragraph 49, sensor module under pixel layer), and arranged adjacently to an inner surface of the screen (paragraph 49, module under pixel layer which is adjacent to screen); and at least part of a vertical projection of the preset area on the back cover and at least part of a vertical projection of the under-screen fingerprint module on the back cover are overlapped (figs. 3a and b. The area corresponding to the fingerprint sensor under the display is overlapped with the vertical projection on the back cover).
	In regard to claim 12, Jung et al. teach wherein at least one of the first optical noise and the second optical noise are light emitted from the preset area (fig. 5 element 510, the second optical noise is emitted from the display over the fingerprint sensor).
	In regard to claim 13, Jung et al. teach wherein the first optical noise and the second optical noise are perpendicular to the screen (fig. 5, all light is perpendicular to screen).
	In regard to claim 14, Jung et al. teach a fingerprint image processing method, for an electronic device; the electronic device comprising a screen defining a preset area (fig. 3a element 363) and being arranged with a first polarizer (element 431); a back cover connected and opposite to the screen (fig. 3B element 307); and an under-screen fingerprint module configured to be arranged between the back cover and the screen (paragraph 49, sensor module disposed under pixel layer); wherein at least part of a vertical projection of the preset area on the back cover and at least part of a vertical projection of the under-screen fingerprint module on the back cover are overlapped (figs. 3a and b, fingerprint sensor under screen is overlapped with back cover); the under-screen fingerprint module comprises a body and a second polarizer arranged in the body (element 433); a polarization direction of the second polarize is 
	In regard to claim 15, Jung et al. teach wherein the lighting the screen comprises: lighting the preset area of the screen (paragraphs 81 and 82, the lighting area must be preset).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Ko et al. (US 2019/0095674).
In regard to claim 2, Jung et al. teach wherein the body comprises a collimating lens (element 463 and paragraph 90), and an optical fingerprint sensor (element 456) but does not teach an infrared film (Jung et al. teach a filter (element 461 but does not specifically teach an IR film) and the second polarizer is arranged between the collimating lens and the infrared film; and the infrared film is arranged on a surface of the optical fingerprint sensor.
	Ko et al. teach an IR film (paragraph 114).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. with the IR filter of Ko et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. with the IR filter of Ko et al. because the IR filter would block unwanted ambient light.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. and Ko et al. with the claimed layered arrangement. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. and Ko et al. with the claimed layered arrangement because, absent a showing of criticality, the order of the parts is considered design choice. The specification gives multiple separates ways the parts can be arranged and provides no advantages to arranging the parts in any specific way.
In regard to claim 3, Jung et al. teach wherein the collimating lens and the second polarizer are integrated or stacked (figs. 4 and 5, the entire device is integrated and stacked).
In regard to claim 4, Jung et al. teach the stacked arrangement of the collimating lens and the second polarizer comprises the second polarizer being stacked on a side of the collimating lens facing the optical fingerprint sensor (paragraph 90, the filter 461 may be above or below the lens 463).
In regard to claims 5 and 8, Jung et al. teach wherein the second polarizer and the filter are integrated or stacked (fig. 4B).
Ko et al. teach an IR film (paragraph 114).

In regard to claim 7, Jung et al. teach wherein the body comprises a collimating lens (element 463), an filter (element 461), and an optical fingerprint sensor (element 465) but does not teach an IR film;  the second polarizer is arranged between the infrared film and the optical fingerprint sensor; the infrared film is arranged on a surface of the collimating lens.
Ko et al. teach an IR film (paragraph 114).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. with the IR filter of Ko et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. with the IR filter of Ko et al. because the IR filter would block unwanted ambient light.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. and Ko et al. with the claimed layered arrangement. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. and Ko et al. with the claimed layered arrangement because, absent a showing of criticality, the order of the parts is considered design choice. The specification gives multiple separates ways the parts can be arranged and provides no advantages to arranging the parts in any specific way.
In regard to claim 9, Jung et al. teach wherein the second polarizer and the optical fingerprint sensor are integrated or stacked (fig. 4B, the entire device is integrated and stacked).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Choi et al. (US 2019/0354226).
In regard to claim 16, Jung et al. teach all the elements of claim 16 except wherein the lighting the preset area of the screen comprises: increasing a difference in the brightness between the preset area of the screen and other areas of the screen by increasing a brightness of the preset area of the screen in the condition of the screen being in a bright state (fig. 10, paragraphs 103 and 104. The device is in a low power mode which is brighter than being off); and lighting the preset area of the screen in the condition of the screen being in an off state (fig. 9 and paragraph 101).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. with the screen output of Choi et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. with the screen output of Choi et al. because selectively activating the display would reduce power consumption.
In regard to claim 17, Choi et al. teach wherein the lighting the screen comprises: lighting the whole screen (paragraph 104, entire area of display emits light).
In regard to claim 18, Choi et al. teach wherein the lighting the all areas of the screen comprises: increasing a brightness of the whole screen in the condition of the screen being in the bright state (fig. 10 and paragraph 104); and lighting the whole screen in the condition of the screen being in the off state (fig. 9 and paragraph 101).
In regard to claim 19, Choi et al. teach wherein the lighting the screen comprises: detecting a system state of the electronic device, and lighting the screen based on the system state; wherein the system state comprises at least one of: a screen state and a battery state (figs. 9, 10, paragraphs 101, 103 and 104).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. in view of Choi et al. further considered with Kaza et al. (US 2019/0121420).
In regard to claim 20, Jung et al. and Choi et al. teach fingerprint sensing but do not teach wherein in a case of the system state comprising the battery state, the lighting the screen based on the system state comprises: lighting the preset area of the screen or lighting all areas of the screen with a minimum brightness required by a optical fingerprint sensor in response to a power of the electronic device being lower than a preset threshold, and collecting fingerprints; and customizing the lighting the screen based on user configuration or default settings of the electronic device in response to the power of the electronic device being greater than or equal to the preset threshold.
Kaza et al. teach wherein in a case of the system state comprising the battery state, the lighting the screen based on the system state comprises: lighting the preset area of the screen or lighting all areas of the screen with a minimum brightness required in response to a power of the electronic device 
The three are analogous art because they all deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Jung et al. and Choi et al. with the power saving mode of Kaza et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Jung et al. and Choi et al. with the power saving mode of Kaza et al. because selectively activating the display would reduce power consumption.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623